DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 April 2021 has been entered.

Response to Amendment
Applicant’s response, filed 29 April 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claims 8, 13, 14, and 20, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the claims, specifically addressing the treatment of the claims under 35 U.S.C. § 112 (f) / (pre-AIA ), sixth paragraph, of the previous Office action, the amended 
Amendments to the independent claims 1, 9, and 15 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.
In response to the addition of new claims 22-24, they are acknowledged and made of record.

Response to Arguments
Applicant's arguments filed 29 April 2021 have been fully considered but they are not persuasive.
In response to the arguments on p. 8-9 of Applicant’s reply that the teachings of Thornton fails to teach the amended limitation of “track the at least one target object in other X-ray images of the plurality of X-ray images subsequent to the one X-ray image”, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Thornton provides further teachings that the system and method for positioning radiotherapy seeds relative to a target tissue, where the system automatically matches or correlates the seed points between the K fluoroscopy images, such that a “seed point n” of “N” number of seeds in fluoroscopy image 1 corresponds to “seed point n” in fluoroscopy image 2 and so on for a K number of fluoroscopy images and used to reconstruct the 3D seed positions in the fluoroscopy coordinate system (see Thornton col. 6, ln. 65 – col. 7, ln. 10).
Thus, Thornton’s further teachings of matching or correlating seed points between K number of fluoroscopy images provides a teaching for the broadest reasonable interpretation of “track the at least .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 9, 11-12, 15-16, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornton (US 6,549,802) in view of Su et al. (“Prostate brachytherapy seed localization by analysis of multiple projections: Identifying and addressing the seed overlap problem”), herein Su. 
Regarding claim 1, Thornton discloses an image processing device for enhancing ultrasound images, comprising:
an image data input unit (see Thornton col. 8, ln. 15-30 and Fig. 3, where an ultrasound imaging device 173 and fluoroscopic imaging device 175 are disclosed);
a processor (see Thornton col. 4, ln. 30-50 and Fig. 3, where a computer 110 is disclosed including a microprocessor 130) configured to:
receive a plurality of ultrasound images of a region of interest of an object and a plurality of X-ray images of the region of interest of the object (see Thornton col. 5, ln. 5-20 and col. 5, ln. 35-55, where a collection of 2D images are acquired and assembled into a 3D ultrasound image of the prostate region; see Thornton col. 5, ln. 55 – col. 6, ln. 30, where K number of fluoroscopic images of the prostate region are acquired); 
select at least one target object in one X-ray image of the plurality of X-ray images (see Thornton col. 6, ln. 40 - 65, where the user inputs the number of seeds and locates the seeds in the fluoroscopy images);
track the at least one target object in other X-ray images of the plurality of X-ray images subsequent to the one X-ray image (see Thornton col. 6, ln. 65 – col. 7, ln. 10, where the system automatically matches or correlates the seed points between the K fluoroscopy images, such that a “seed point n” of “N” number of seeds in fluoroscopy image 1 corresponds to “seed point n” in fluoroscopy image 2 and so on for a K number of fluoroscopy images and used to reconstruct the 3D seed positions in the fluoroscopy coordinate system);
register the plurality of ultrasound images and the plurality of X-ray images (see Thornton col. 7, ln. 5-30, where a transformation pair (T, t) is found between the fluoroscopy images and the ultrasound images to map the seed points in the fluoroscopy images to the ultrasound images, where finding the transformation between the fluoroscopy image and ultrasound image is interpreted to be registering the ultrasound image and the fluoroscopic x-ray images); 
detect the at least one target object in the plurality of ultrasound images based on the registration (see Thornton col. 7, ln. 30-35, where the seed positions are found in the ultrasound images); and
generate a boosted ultrasound image in which at least an area of the detected target object in the plurality of ultrasound images is highlighted (see Thornton col. 7, ln. 30-35, where the seed locations are displayed in the ultrasound image and may appear as transparent colored cylinders); and
(see Thornton col. 4, ln. 30-50 and Fig. 3, where a color monitor 115 is disclosed) configured to present the boosted ultrasound image as guiding information on a display area (see Thornton col. 7, ln. 35-40, where the ultrasound image with visualized seed positions is displayed on the monitor).
Although Thornton teaches that seed points between K fluoroscopy images are matched or correlated and that the 3D seed positions in the ultrasound images are determined or calculated using reconstructed 3D seed positions in the fluoroscopy coordinate system, where the 3D seed positions in the fluoroscopy coordinate system are reconstructed according to standard techniques known to those skilled in the art (see Thornton col. 6, ln. 65 - col. 7, ln. 35); Thornton does not explicitly disclose that the detecting the at least one target object in the plurality of ultrasound images is further based on the tracking of the at least one target object. 
	Su teaches in a related and pertinent technique for reconstructing the 3-D seed location using a number of seed images in fluoroscopic projection images (see Su Abstract), where a reconstruction algorithm is used to calculate the position of each seed in 3D, in which seed images in fluoroscopic projection images are matched (see Su sect. II. C. Reconstruction Algorithm).
	At the time of invention, one of ordinary skill in the art would have found it obvious to apply Su’s technique for reconstructing the 3D seed locations based on the matching of seed images in corresponding fluoroscopic projection images to the system of Thornton, such that the 3D seed positions in the fluoroscopy coordinate system are reconstructed according Su’s technique. This modification is rationalized as a use of a known technique to improve similar devices in the same way. 
In this instance, Thornton teaches a “base” ultrasound and x-ray image registration system which matches seed points between a plurality of fluoroscopy images and that the 3D seed positions in the ultrasound images are determined or calculated using reconstructed 3D seed positions in the fluoroscopy coordinate system, where the 3D seed positions in the fluoroscopy coordinate system are 

Regarding claim 4, please see the above rejection for claim 1. Thornton and Su disclose the device of claim 1, wherein the processor is configured
to project the selected at least one target object as an outline (see Thornton col. 7, ln. 30-35, where the seed locations are displayed in the ultrasound image and may appear as transparent colored cylinders); and 
to select objects in the plurality of ultrasound images that fit into the projected outline (see Thornton col. 7, ln. 30-35, where the seed positions found in the ultrasound images shown in the transparent colored cylinders).

Regarding claim 5, Thornton and Su disclose a medical imaging system, comprising:
the image processing device according to claim 1 (see above rejection for claim 1);
(see Thornton col. 8, ln. 15-30 and Fig. 3, where an ultrasound imaging device 173 is disclosed) configured to acquire and provide the plurality of  ultrasound images of the region of interest of an object (see Thornton col. 5, ln. 5-20 and col. 5, ln. 35-55, where a collection of 2D images are acquired and assembled into a 3D ultrasound image of the prostate region); and
an X-ray imaging device (see Thornton col. 8, ln. 15-30 and Fig. 3, where a fluoroscopic imaging device 175 is disclosed) configured to acquire and provide the plurality of X-ray images of the region of interest of the object (see Thornton col. 5, ln. 55 – col. 6, ln. 30, where K number of fluoroscopic images of the prostate region are acquired).

Regarding claim 9, Thornton and Su disclose a method for enhancing ultrasound images, comprising the following steps:
a) providing a plurality of ultrasound image of a region of interest of an object (see Thornton col. 5, ln. 5-20 and col. 5, ln. 35-55, where a collection of 2D images are acquired and assembled into a 3D ultrasound image of the prostate region);
b) providing a plurality of X-ray image of the region of interest of the object (see Thornton col. 5, ln. 55 – col. 6, ln. 30, where K number of fluoroscopic images of the prostate region are acquired);
c) selecting at least one target object in one X-ray image of the X-ray image (see Thornton col. 6, ln. 40 - 65, where the user inputs the number of seeds and locates the seeds in the fluoroscopy images);
d) tracking the at least one target object in other X-ray images of the plurality of X-ray images subsequent to the one X-ray image (see Thornton col. 6, ln. 65 – col. 7, ln. 10, where the system automatically matches or correlates the seed points between the K fluoroscopy images, such that a “seed point n” of “N” number of seeds in fluoroscopy image 1 corresponds to “seed point n” in fluoroscopy image 2 and so on for a K number of fluoroscopy images and used to reconstruct the 3D seed positions in the fluoroscopy coordinate system);
e) registering the plurality of ultrasound images and the plurality of X-ray image (see Thornton col. 7, ln. 5-30, where a transformation pair (T, t) is found between the fluoroscopy images and the ultrasound images to map the seed points in the fluoroscopy images to the ultrasound images, where finding the transformation between the fluoroscopy image and ultrasound image is interpreted to be registering the ultrasound image and the fluoroscopic x-ray images);
f) detecting the at least one target object in the plurality of ultrasound images based on the tracking of the at least one target object and the registration (see Thornton col. 6, ln. 65 - col. 7, ln. 35, where seed points between K fluoroscopy images are matched and that the 3D seed positions in the ultrasound images are determined using reconstructed 3D seed positions in the fluoroscopy coordinate system, where the 3D seed positions in the fluoroscopy coordinate system are reconstructed according to standard techniques known to those skilled in the art; see Su sect. II. C. Reconstruction Algorithm where a reconstruction algorithm is used to calculate the position of each seed in 3D, in which seed images in fluoroscopic projection images are matched); and
g) highlighting at least an area of the detected target object in the plurality of ultrasound images thereby generating a boosted ultrasound image (see Thornton col. 7, ln. 30-35, where the seed locations are displayed in the ultrasound image and may appear as transparent colored cylinders).
Please see the above rejection of claim 1, as the rationale for combining the teachings of Thornton and Su are similar, mutatis mutandis.

Regarding claim 11, please see the above rejection for claim 9. Thornton and Su disclose the method of claim 9, wherein the at least one target object is an interventional tool, which is detected and tracked automatically for the selecting in step c) (see Thornton col. 5, ln. 35-55, where a 3D ultrasound image of the prostate region with the highly visible markers are provided; and see Thornton col. 6, ln. 50 - 65, where seeds are located in the fluoroscopy images; where the markers and seeds are considered to be interventional tools).

Regarding claim 12, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 4. Please see above claim 4 for detailed claim analysis as the limitations of claim 12 are similarly rejected.

Regarding claim 15, it recites a non-transient, computer readable medium storing the program code performing the device functions of claim 1. Thornton and Su discloses a non-transient, computer readable medium storing the program code performing the device functions of claim 1 (see Thornton col 4, ln. 25-50 and above rejection for claim 1). Please see above for detailed claim analysis.

Regarding claim 16, please see the above rejection for claim 1. Thornton and Su disclose the device of claim 1, further comprising an interventional tool, wherein the at least one target object corresponds to said interventional tool (see Thornton col. 5, ln. 35-55, where a 3D ultrasound image of the prostate region with the highly visible markers are provided; and see Thornton col. 6, ln. 50 - 65, where seeds are located in the fluoroscopy images; where the markers and seeds are considered to be interventional tools).

Regarding claim 22, please see the above rejection for claim 1. Thornton and Su disclose the image processing device according to claim 1, wherein detecting the at least one target object in the plurality of ultrasound images based on the registration comprises i) projecting the selected at least one target object in the plurality of X-ray images into the plurality of ultrasound images (see Thornton col. 7, ln. 5-30, where seed points in the fluoroscopy images are mapped to the ultrasound images) and ii) detecting the at least one target object in the plurality of ultrasound images based on the projected target object (see Thornton col. 7, ln. 30-35, where the seed positions are found in the ultrasound images).

Regarding claim 23, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 22. Please see above claim 22 for detailed claim analysis as the limitations of claim 23 are similarly rejected.

Regarding claim 24, see above rejection for claim 15. It is a computer medium claim reciting similar subject matter as claim 22. Please see above claim 22 for detailed claim analysis as the limitations of claim 24 are similarly rejected.

Claims 6 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornton and Su as applied to claims 5 and 16 above, and further in view of Lang et al. (“US-Fluoroscopy Registration for Transcatheter Aortic Valve Implantation”), herein Lang. 
Regarding claim 6, please see the above rejection for claim 5. Thornton and Su disclose the system of claim 5, wherein the ultrasound imaging device comprises an ultrasound probe that is used for acquiring the plurality of ultrasound images (see Thornton col. 5, ln. 5-15, where a ultrasound probe is used to acquire ultrasound images).
Thornton and Su do not explicitly disclose wherein the processor is further configured to register the ultrasound probe in the plurality of X-ray images.
Lang teaches, in a similar ultrasound and x-ray image registration system, wherein an ultrasound probe is fitted with a tracking attachment (see Lang sect. B. TEE Probe Tracking by Single Perspective Pose Estimation and Fig. 4, where the transesophageal echo (TEE) transducer is fitted with tracking attachment comprising tantalum beads to act as fiducial centroids for tracking the TEE transducer); and the ultrasound probe is registered in the X-ray image (see Lang sect. B. TEE Probe Tracking by Single Perspective Pose Estimation, where an intensity based registration is used align a fluoroscopy model image of the TEE probe to the first frame in each acquired sequence, initializing the fiducial centroid locations of the TEE probe to be tracked in the fluoroscopy image sequence).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Thornton and Su’s system to substitute the use of Thornton’s seeds with the use of Lang’s TEE probe attachment. This modification is rationalized as a simple substitution of one known element for another to obtain predictable results. In this instance, Thornton and Su contain a teaching of a “base” ultrasound and x-ray image registration system without an explicit recitation that the target object is the ultrasound probe and the ultrasound probe is registered in the x-ray image. Lang teaches a “comparable” ultrasound and x-ray image registration system that treats the ultrasound probe as the target object and registers the ultrasound probe to the x-ray image. The resulting combination of Thornton, Su, and Lang would predictably be the use of the ultrasound probe of Lang to perform image registration between the acquired ultrasound image and x-ray image in the combined ultrasound and x-ray image registration system taught by Thornton. Therefore, one of ordinary skill in the art could have used the known TEE probe described by Lang’s teachings to replace the seeds used for registration described in the ultrasound and x-ray image registration system of Thornton and Su.

Regarding claim 17, see above rejection for claim 16. It is a system claim reciting similar subject matter as claim 6. Please see above claim 6 for detailed claim analysis as the limitations of claim 17 are similarly rejected.
Claims 18-19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornton and Su as applied to claims 1, 9, and 15 above, and further in view of Gerard et al. (US 2007/0276243). 
Regarding claim 18, please see the above rejection for claim 1. Thornton discloses the device according to claim 1, wherein each of the X-ray images is generated by an X-ray imaging device, each of the plurality of ultrasound images is generated by an ultrasound imaging device (see Thornton col. 8, ln. 15-30 and Fig. 3, where an ultrasound imaging device 173 and fluoroscopic imaging device 175 are disclosed). 
Thornton and Su do not explicitly disclose wherein the X-ray imaging device and the ultrasound imaging device are configured to acquire the images simultaneously.
Gerard teaches, in a similar ultrasound and x-ray image registration system, that the x-ray image and ultrasound data are acquired in real-time (see Gerard [0028]).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Thornton’s system to expressly acquire the ultrasound and x-ray images in real-time as suggested by Gerard, thus acquiring both images simultaneously. This modification is rationalized as a use of a known technique to improve similar devices in the same way. In this instance, Thornton and Su suggests a teaching of a “base” ultrasound and x-ray image registration system without an explicit recitation that the ultrasound and x-ray images are acquired simultaneously. Gerard teaches a “comparable” ultrasound and x-ray image registration system that performs real-time acquisition of the ultrasound and x-ray images, which would suggest to one of ordinary skill that the ultrasound and x-ray images are acquired simultaneously to be registered in real-time. The resulting combination of Thornton, Su, and Gerard would predictably be the use of real time ultrasound and x-ray fluoroscopy images in Thornton's ultrasound and x-ray image registration system. Therefore, one of ordinary skill in the art could have 

Regarding claim 19, see above rejection for claim 9. It is a method claim reciting similar subject matter as claim 18. Please see above claim 18 for detailed claim analysis as the limitations of claim 19 are similarly rejected.

Regarding claim 21, see above rejection for claim 15. It is a computer medium claim reciting similar subject matter as claim 18. Please see above claim 18 for detailed claim analysis as the limitations of claim 21 are similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661